10

Lal

12

13

14

15

16

1’

18

19

20

21

22.

23

24

20)

26

27

28

Case 2:19-cr-00472-JAK Document1 Filed 08/16/19 Pagelof3 Page ID#:1

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2019 Grand Jury

A9CcR00472 <-**
UNITED STATES OF AMERICA, CR no. | 7 UU eo = =
Plaintiff, INDICTMENT
Vv. [18 U.S.C. §§ l11l1l(a) (1), (b):
Assault on a Person Assisting
TAN BRADLEY GALLAHER, Federal Officers and Employees
Resulting in Bodily Injury; 18
Defendant. U.S.C. § 115(a) (1) (B): Threatening
a Person Assisting Federal
Officers and Employees]

 

 

 

 

The Grand Jury charges:
COUNT ONE
[18 U.S.C. §§ 111(a) (1), (b)]

On or about April 2, 2019, in Los Angeles County, within the
Central District of California, defendant IAN BRADLEY GALLAHER
intentionally and forcibly assaulted, resisted, opposed, impeded,
intimidated, and interfered with victim J.N., a Protective Security
Officer employed by Paragon Systems, assisting officers and employees
of. the United States Social Security Administration in the Torrance,
California Field Office, and in doing so, made physical contact with

J.N., while J.N. was engaged in, and on account of, the performance

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00472-JAK Document1 Filed 08/16/19 Page 2of3 Page ID #:2

of J.N.’s official duties, resulting in the infliction of bodily

injury.

 
10

11

12

Ls

14

15

16

17

18

19

20

21

22

23

24

20

26

27

28

 

 

Case 2:19-cr-00472-JAK Document1 Filed 08/16/19 Page 3o0f3 Page ID #:3

COUNT TWO
[18 U.S.C. § 115(a) (1) (B)]

On or about April 2, 2019, in Los Angeles County, within the
Central District of California, defendant IAN BRADLEY GALLAHER
knowingly threatened to assault and murder victim J.N., a Protective
Security Officer employed by Paragon Systems, assisting officers and
employees of the United States Social Security Administration in the
Torrance, California Field Office, with the intent to impede,
intimidate, and interfere with victim J.N. while victim J.N. was
engaged in the performance of J.N.’s official duties and with the
intent to retaliate against victim J.N. on account of the performance
of J.N.’s official duties.

A TRUE BILL

[sl

Foreperson

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

SG

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

LAUREN RESTREPO
Assistant United States Attorney
Cyber & IP Crimes Section

 
